Citation Nr: 0004562	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating greater than 30 percent for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy, for the period from April 20, 1994, through 
December 25, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, and from January 1973 to March 1984.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) in August 1994, wherein 
service connection was granted for hypertension and assigned 
a 10 percent rating, effective as of April 20, 1994, the date 
of receipt by VA of the veteran's claim for service 
connection.  In a July 1995 rating action, the RO increased 
the rating for the veteran's cardiovascular disorder, now 
characterized as hypertensive cardiovascular disease, to 30 
percent, again effective as of April 20, 1994.

In December 1996 and December 1997, the Board remanded the 
veteran's claim of entitlement to a rating greater than 30 
percent for hypertensive cardiovascular disease.  At a 
personal hearing held at the RO in August 1997, the veteran 
testified that a rating of 40 percent (premised on 
application of rating criteria set forth at Diagnostic Code 
7101 of the rating schedule) would satisfy his claim for an 
increased rating for his hypertension.  The RO, in an April 
1998 rating decision, assigned a 60 percent rating (premised 
on application of rating criteria set forth at Diagnostic 
Code 7007 of the rating schedule) for his cardiac disorder, 
which was now characterized as hypertensive cardiovascular 
disease with left ventricular hypertrophy.  In view of the 
veteran's statements at his August 1997 personal hearing, the 
grant of a 60 percent rating for this disorder is deemed to 
constitute a full grant of benefits sought with regard to 
this issue.  See AB v. Brown, 6 Vet. App. 35 (1993).


In its April 1998 rating decision, however, the RO determined 
that the 60 percent rating that it assigned therein for the 
veteran's cardiac disorder was effective only as of December 
26, 1996.  The veteran thereafter indicated disagreement with 
the assignment of that effective date, alleging that the 60 
percent rating should be effective as of April 20, 1994.  
While this claim has been characterized on appeal as one 
concerning an appropriate effective date, the Board notes 
that the question that is actually before it is whether a 
rating greater than 30 percent can be awarded at any time 
during the period from April 20, 1994, through December 25, 
1996.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Between April 20, 1994, and December 25, 1996, 
hypertensive cardiovascular disease with left ventricular 
hypertrophy was manifested primarily by diastolic pressure 
readings at times at or exceeding 120, and by possible 
enlargement of the heart; during this period, dyspnea on 
exertion or preclusion from more than light manual labor as 
shown by clinical findings was not demonstrated.


CONCLUSION OF LAW

The criteria for an increased rating for hypertensive 
cardiovascular disease with left ventricular hypertrophy, for 
the period from April 20, 1994, through December 25, 1996, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, § 4.104, Diagnostic Code 7007 (in effect prior to January 
12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-grounded standard for 
claims for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

As indicated above, the Board has determined that the issue 
before it at this time is properly characterized as one 
concerning entitlement to a rating greater than 30 percent 
for a cardiac disorder in the period from April 20, 1994, 
through December 25, 1996.  After a review of the relevant 
evidence, the Board finds that the veteran's claim is not 
supported by the evidence, and that a rating in excess of 30 
percent at any time during this period is not appropriate.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (Schedule).  As a preliminary matter, 
the Board notes that the criteria that pertain to cardiac 
disorders were revised effective as of January 12, 1998; that 
is, subsequent to the ending date of the period that is of 
concern herein.  Accordingly, referral to the rating criteria 
that had been in effect prior to January 12, 1998, is 
necessary.  See 38 U.S.C.A. § 5110(g) (West 1991).  Under 
these criteria, the 30 percent rating that was in effect for 
the period from April 20, 1994, through December 25, 1996, 
contemplated hypertensive heart disease that was manifested 
by definite enlargement of the heart, sustained diastolic 

hypertension of 100 or more, and moderate dyspnea on 
exertion.  38 C.F.R. § 4.104, Diagnostic Code 7007 (in effect 
prior to January 12, 1998).  A rating greater than 30 percent 
would have been warranted for hypertensive heart disease that 
was manifested by marked enlargement of the heart as 
confirmed by X-ray, or by the apex beat beyond the 
midclavicular line; by sustained diastolic hypertension 
exemplified by diastolic pressure readings of 120 or more and 
which may have later been reduced; by dyspnea on exertion; 
and by the inability to engage in more than light manual 
labor.

The Board also notes that the diagnostic criteria discussed 
above are not set forth in the alternative; that is, the 
Schedule does not provide for a 60 percent rating if only one 
of these criteria are satisfied.  While a cursory reading of 
this regulation could lead one to conclude that this matter 
is unsettled, based on an absence of either "and" or "or" in 
its enumeration of the criteria, the Board must point out 
that, under the schedular criteria in effect at the same 
time, hypertensive vascular disease that was manifested by 
diastolic pressure readings of predominately 120 or greater, 
along with moderately severe symptoms, would have warranted 
only a 40 percent rating; see 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (in effect prior to January 12, 1998).  It 
therefore follows that a rating of 60 percent under 
Diagnostic Code 7007 - that is, the assignment of a rating 
that is deemed to represent more significant industrial 
impairment than that reflected by a 40 percent rating - 
required the presence of other symptoms in addition to 
diastolic pressure readings greater than 120 and what could 
be characterized as "moderately severe symptoms."  

With regard to the veteran's claim, the Board notes that the 
medical record compiled during the period in question is 
replete with reports of hospitalizations, outpatient 
treatment and VA examinations pertaining to the veteran's 
cardiac disorder.  The report of VA hospitalization in 
September 1994 shows that he was seen for uncontrolled 
hypertension, but does not indicate that the criteria for a 
60 percent rating were satisfied; rather, it shows that his 
heart was regular, that there was no history of shortness of 
breath, that blood pressure was "200/22 (sic) on admission" 

and 130/85 on discharge, and that he was a maintenance worker 
(that is, it does not indicate that he was precluded from 
engaging in more than light manual labor).  The report of a 
May 1995 VA examination shows that diastolic pressure 
readings of 120 (twice) and 124 were noted, as was left 
ventricular hypertrophy as indicated by electrocardiogram; 
the report also specifically notes that the veteran did not 
have shortness of breath or chest pain, and does not indicate 
that he was precluded from more than light manual labor.  In 
addition, the report of a chest X-ray conducted at that time, 
while noting a "slight" increase in the transverse diameter 
of the cardiac silhouette, also notes that this was "probably 
secondary to the patient's failure to take a deep breath 
rather than cardiac enlargement although the latter cannot be 
completely excluded."

VA outpatient records dated between March 1995 and October 
1996 show that the veteran was accorded occasional treatment 
for his cardiovascular disorder, which was often 
characterized as uncontrolled hypertension.  However, these 
records also show that his diastolic pressure was recorded as 
being below 120 (six readings) almost as often as it was 
recorded as being at 120 or higher (seven readings).  While 
he testified at his February 1996 personal hearing that he 
was employed by the local municipality as a "light" 
maintenance worker, the clinical records do not demonstrate, 
by reference to physical limitations, that he was in fact 
precluded from engaging in more than light manual labor.  The 
Board also finds significant the fact that these records do 
not demonstrate that his cardiac problems were manifested by 
dyspnea on exertion; to the contrary, they show that he 
specifically denied on several occasions experiencing either 
dyspnea or shortness of breath.

In brief, the medical evidence demonstrates that, during the 
period from April 20, 1994, through December 25, 1996, some 
but not all of the criteria enumerated in Diagnostic Code 
7007 of the Schedule (as constituted prior to January 12, 
1998) were manifested.  While diastolic pressure readings 
appeared to range above 120 as often as they were below 120, 
the evidence is equivocal as to whether there was marked 
enlargement of the heart.  In addition, while the veteran 
testified during this 

period to the effect that his employment involved performing 
"light" maintenance, the clinical record is devoid of 
findings that his cardiac disorder precluded him from 
engaging in more than light manual labor.  Finally, it must 
be pointed out that this evidence does not indicate that he 
experienced dyspnea or shortness of breath.  The Board must 
accordingly conclude that, with reference to the criteria set 
forth in Diagnostic Code 7007, the preponderance of the 
evidence is against his claim for an increased rating for his 
cardiac disorder, for the period from April 20, 1994, through 
December 25, 1996.

The Board recognizes that Diagnostic Code 7101, as 
constituted prior to January 12, 1998, also provided for a 
rating greater than 30 percent when, as indicated above, 
hypertensive vascular disease was manifested by diastolic 
pressure readings of predominately 120 or greater and 
moderately severe symptoms were present.  In its grant of 
service connection in  August 1994, the RO assigned its 
initial disability evaluation in accordance with the rating 
criteria set forth in Diagnostic Code 7101.  In its July 1995 
rating decision, however, the RO based its determination that 
a higher rating was appropriate since the date of the 
veteran's claim on the criteria set forth in Diagnostic Code 
7007; at that time, the RO changed its characterization of 
the veteran's disability from hypertension to hypertensive 
cardiovascular disease with left ventricular hypertrophy.  
Even if, for the purpose of this discussion only, the Board 
were to find that the rating criteria of Diagnostic Code 7101 
were more appropriate, it would nonetheless have to conclude 
that the preponderance of the evidence is against the 
veteran's claim.  It must be emphasized that Diagnostic Code 
7101, as constituted prior to January 12, 1998, required the 
presence of elevated diagnostic readings and moderately 
severe symptoms.  The various outpatient treatment records 
compiled during the period in question note complaints at 
times of chest pain, headaches, nausea and "partial 
impotence," but do not show the presence of other impairment 
(such as dyspnea or shortness of breath) that would allow the 
Board to conclude that the symptoms of his hypertensive 
vascular disease were moderately severe in nature.



ORDER

Entitlement to a rating greater than 30 percent for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy, for the period from April 20, 1994, through 
December 25, 1996, is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

